BERDON, J.,
concurring. I fully concur and join in the majority opinion. But I must confess that many of the concerns expressed by Justice Norcott in his dissenting opinion are also troubling for me. One of those concerns I share with him is that our decision today may cause additional litigation with respect to the initial custody determination because of the presumption in favor of the custodial parent once he or she demonstrates to the court “that the relocation is for a legitimate purpose and . . . that the proposed location is reasonable in light of that purpose.” A parent realizing that his or her visitation may be effectively eliminated or severely restricted because of a possible future relocation of the other parent may think twice before voluntarily agreeing that the other parent should have custody.
More importantly, it is clear that reasonable visitation for the noncustodial parent is generally in the best interests of the child and putting distance between the child and that parent obviously will impact on those best interests. I realize that some scholars have advocated that the best interests of the child require that visitation be at the sole discretion of the custodial parent; J. *443Goldstein, A. Freud & A. Solnit, Beyond the Best Interests of the Child (New Ed. 1979) p. 38;1 I have never subscribed to that view. Visitation with the noncustodial parent is important for the development of the child and to leave visitation to the sole discretion of the custodial parent is not in the best interests of the child. R. Berdon, “Child Custody, Litigation: Some Relevant Considerations,” 53 Conn. B.J. 279, 288-293 (1979).
Nevertheless, there are no real perfect solutions when the biological parents of the child decide to go their separate ways — especially when it is not done in an amicable manner. I join in the majority opinion because once the biological parent demonstrates that he or she has an ongoing relationship with the child, that it is important for the best interests of the child that that relationship be maintained, and that the place to which the custodial parent’s plans to relocate will severely impede on that relationship, that presumption will be overcome. I believe that with the adoption of the factors set forth in Tropea v. Tropea, 87 N.Y.2d 727, 740-41, 665 N.E.2d 145, 642 N.Y.S.2d 575 (1996), for the purposes of guiding our trial courts in determining whether the noncustodial parent has sustained his or her burden of overcoming the presumption, the best interests of the child should be fully protected.

 “Once it is determined who will be the custodial parent, it is that parent, not the court, who must decide under what conditions he or she wishes to raise the child. Thus, the noncustodial parent should have no legally enforceable right to visit the child, and the custodial parent should have the right to decide whether it is desirable for the child to have such visits. What we have said is designed to protect the security of an ongoing relationship — that between the child and the custodial parent. At the same time the state neither makes nor breaks the psychological relationship between the child and the noncustodial parent, which the adults involved may have jeopardized. It leaves to them what only they can ultimately resolve.” J. Goldstein, A. Freud & A. Solnit, supra, p. 38.